DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8 October 2021 has been entered.  
A new Drawing objection has been added based on an amended portion added to claim 4.
Applicant’s amendments to the Abstract have overcome the Specification objection.  The objection to the Specification is withdrawn.  
Applicant’s amendment to claim 5 of using a “processor” has overcome interpretation under 35 USC 112(f).  The interpretation section under the authority invoked using 35 USC 112(f) is withdrawn.
Applicant’s introduction of new structure into claim 5 has provided grounds for a new matter rejection under 35 USC 112(a).  Applicant’s cancellation of claim 3 has overcome the 35 USC 112(b) rejection in the previous Office Action.  However, claim 4 still remains unclear.  Accordingly, the grounds for rejection of claim 4 under 35 USC 112(b) still stand.
Applicant’s arguments, see section entitled, “Rejection under 35 U.S.C. 102(a)(1)” pages 10-12, filed 8 October 2021, have been fully considered but are still rejected in view of the prior art.  
Status of the Claims
In the amendment dated 8 October 2021, the status of the claims is as follows: Claims 1 and 4-5 have been amended.  Claim 3 has been cancelled.
Claims 1-2 and 4-6 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the speed of the radial direction component of the decreased as a distance from the target-path-cutting end point increases and then increases,” which is what is shown in fig. 12B of the Applicant’s drawings and explained in paragraph 0052 of the Applicant’s Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “memory” and “processor” required by claim 5 (lines 5-7) are not mentioned in the original Specification nor in the original set of claims.  As a result, by using the claim limitations “memory” and “processor,” the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein in the finishing step, the speed of the radial direction component of the arc-shaped path is increased as a distance from the target-path-cutting end point decreases and then decreases.”  However, fig. 12B of the Applicant’s Drawings shows the opposite:

    PNG
    media_image1.png
    375
    618
    media_image1.png
    Greyscale

The Specification states the following:
“As shown in FIG. 12B, the speed of the radial direction component decreases (accelerates in the negative direction) as a distance from target-path-cutting end point EP increases, then, increases (decelerates in the negative direction) as a distance from laser emission end position (RE, AE) decreases, and becomes zero again when finishing-movement time T3 has elapsed” (paragraph 0052). 

For the purpose of this examination, the limitation will be interpreted as “wherein in the finishing step, the speed of the radial direction component of the arc-shaped path is decreased as a distance from the target-path-cutting end point increases and then increases.”  This new rejection has been added based on the amended portion of the claim.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP-2008200712-A, relying on foreign version for drawings and provided English translation for the disclosure) 
Regarding claim 1, Mori teaches a method for controlling a laser machining system (“Method and Apparatus for Laser Beam Machining,” title), the laser machining system (“laser processing apparatus,” page 6, line 18) including: a robot (“Although it can take the form of an articulated robot, here, for the sake of simplicity, the machining head 26 is moved according to an orthogonal coordinate system,” page 6, lines 37-39; thus, the “articulated robot” disclosed by Mori is construed as meeting the limitation of the robot, as claimed by the Applicant) with a laser cutting head (machining head 26, fig. 1) having a plurality of degrees of freedom of motion at least in a two-dimensional plane (“The drive by the servo motor is required to have at least an XY two-axis configuration, but in most cases, a three-axis configuration including the Z axis is used to retract the processing head away from the workpiece,” page 1, lines 30-31; thus, Mori teaches three degrees of freedom); and a laser oscillation device (laser oscillator 12, fig. 1) configured to transmit laser light to the laser cutting head (“The laser oscillator 12 is a CO2 laser or a YAG laser, for example, and can output laser light of several watts to several kilowatts,” page 6, lines 23-24; as shown in fig. 1, the machining head 26 is included in the condensing optical system 16, which because it is an optical system, it would be understood that it would be “configured to transmit laser light to the cutting head” as required here by the claim), the laser machining system (“laser processing apparatus,” page 6, line 18) being configured to cut a target object into a desired cutting shape (“round hole, a long hole, a square hole, and an outer peripheral portion is described,” page 1, lines 53-54) by moving the laser cutting head (“moves the processing head,” page 1, line 10), the method comprising: a starting step (acceleration section 104, fig. 3) of moving the laser cutting head along an arc- shaped path to cause laser light irradiation to move from an operation start point to a target-path-cutting start point (fig. 3, acceleration section 104 is a path from point A, which is construed as the operation start point, to point B, which is construed as the target-path-cutting start point), the operation start point being determined with reference to a base point on a coordinate plane that defines the cutting shape (“a section moving with the radius R of the arc,” page 8, line 12; the examiner is construing the base point as being the middle of the circle in fig. 3; as seen in figure 3, the radius of the arc shape for acceleration section 104 is based on the middle of the circle), the target-path-cutting start point being located along the cutting shape (fig. 3, point B is the start point for the cutting path 106); a cutting step of moving the laser cutting head to cause laser light irradiation to move (“a cutting path section 106 (here, an arc) where laser processing is performed indicated by a solid line,” page 7, lines 34-35) from the target-path-cutting start point (fig. 3, point B) to a target- path-cutting end point (fig. 4, point C, which is the end point of the cutting path 106) located along the cutting shape (figs. 3 and 4, shape is a circle); and a finishing step (deceleration section 108, fig. 4) of moving the laser cutting head along an arc- shaped path to cause laser light irradiation to move from the target-path cutting end point to an operation end point determined with reference to the base point (“Laser processing ends at a connection point C between the cutting path section 106 and the deceleration section 108, and the processing head smoothly stops at the end point D of the deceleration section 108,” page 8, lines 11-12; deceleration section 108 is in the shape of an arc, based on fig 4 and described page 10, lines 9-10; similar to fig. 3, the arc of the deceleration section 108 is based on a radius from the center of the circle as seen in fig. 4; as shown in fig. 4, the cutting path section 106 proceeds from point C to point D; the center of the circle in fig. is construed as the claimed “base point”), wherein in the starting step (fig. 3), a speed of a radial direction component of the arc-shaped path is increased as a distance from the operation start point (A, fig. 3) increases (acceleration section 104, fig. 3; “the radius of curvature is different at the contact point between the acceleration section and the cutting path section,” page 7, lines 40-41; the radial speed or change of radius with respect to time increases between points A and B in fig. 3), then, decreases as a distance from the target-path- cutting start point decreases (the radial speed decreases to 0 at point B because there is no change in the radius along the path from point B in fig. 3 to point C in fig. 4; in other words, the length of the radius is constant around the circle), and a speed of a rotational direction component of the arc-shaped path (acceleration section 104, fig. 3) is increased as a distance from the operation start point (A, fig. 3) increases and reaches a speed for a target-path-movement operation (“the acceleration and jerk is limited to within the allowable value for each of the tangential direction and normal direction of the path with respect to the cutting path section 106,” page 7, lines 36-37; accelerating in a tangential direction until a rotational speed is reached at section 106 is construed as the claimed increase of the rotational speed or angular speed), at the target-path-cutting start point (B, fig. 3).  Mori does not explicitly disclose speed of a radial direction and speed of a rotational direction (Mori teaches using a coordinate system S1 and coordinate system S2 based on a Cartesian system of x-y coordinates, para 0052, and does not explicitly disclose using a Polar system of coordinates based on r (radial) or Ѳ (rotational).
Mori, figs. 3 and 4

    PNG
    media_image2.png
    297
    441
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    225
    408
    media_image3.png
    Greyscale

	However, Mori teaches speed of a radial direction (“the radius of curvature is different at the contact point between the acceleration section and the cutting path section,” page 7, lines 40-41; the examiner is construing the change of radius with respect to time as speed of a radial direction) and speed of a rotational direction (“the acceleration and jerk is limited to within the allowable value for each of the tangential direction,” page 7, lines 36-37; acceleration of speed in a tangential direction is construed as speed of a rotational direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mori to use Polar coordinates instead of Cartesian Coordinates because Polar coordinates are much simpler to use, in comparison to rectangular, Cartesian coordinates, in modeling a circular beam path; in Polar Coordinates, a circular path can be represented by a radial distance r and a rotational angle Ѳ, which are calculated referenced to a fixed point at a circle’s center; in contrast, Cartesian coordinates are limited to rectangular dimensions of x and y; the advantage of using Polar coordinates in a circular cut-out is that the center of a circle remains a fixed point and does not move in a lateral direction, (i.e., in an x-direction) or in a longitudinal direction (i.e., in a y-direction), enabling the  use of Polar coordinates in modeling a circular cut-out.
Regarding claim 2, Mori teaches wherein the operation start point (point A, fig. 3) and the operation end point (point D, fig. 3) are determined individually based on a distance from the base point (as shown in figs 3 and 4, the arcs are determined based on a radius from the center of the circles and described on page 7, lines 34-35 and page 10, lines 9-10) and an angle (figs. 3 and 4 each show angles at 90° and -90° from an examiner-construed base line) from a base line that passes the base point, and selectively determined to be inside (“inside the round hole,” page 12, lines 48-49) or outside the cutting shape (not shown).
Mori, annotated figs. 3 and 4

    PNG
    media_image4.png
    215
    369
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    229
    452
    media_image5.png
    Greyscale

	
	Regarding claim 4, Mori teaches wherein in the finishing step (construed by the examiner as the deceleration section 108, fig. 3), the speed of the radial direction component of the arc-shaped path (108, fig. 4) is decreased as a distance from the target-path-cutting end point (C, fig. 4) increases (path 108 proceeds along a path where the distance from point C increases) and then increases” (similar to the acceleration section 104, Mori teaches smoothing out the deceleration section 108 such that ”at every moment from the deceleration section 108 to the travel path 110, jerk, acceleration and speed exceed the sum of the limit values of the cut path section and the travel path section in both the tangential direction and the normal direction can be maintained at no value,” page 9, lines 24-27; although Mori teaches “deceleration” in this section, it is based on a Cartesian system; see graphs below for explanation of how the radius would change based on a Polar system of coordinates) and the speed of the rotational direction component of the arc-shaped path (108, fig. 4) is decreased from the target-path-cutting end point (D, fig. 4) and becomes zero, at the operation end point (D, fig. 4; “at every moment from the deceleration section 108 to the travel path 110, jerk, acceleration and speed exceed the sum of the limit values of the cut path section and the travel path section in both the tangential direction and the normal direction,” page 9, lines 24-27; deceleration in the “tangential direction” is construed as decreasing speed in the rotational direction; speed in the rotational direction would decrease to 0 along path 108 from C to D in fig. 4, especially as the path is no longer just along the angular component but also includes deceleration along a radial component as the radius decreases).  Mori does not explicitly disclose speed of a radial direction and speed of a rotational direction (Mori teaches using a coordinate system S1 and coordinate system S2 based on a Cartesian system of x-y coordinates, para 0052, and does not explicitly disclose using a Polar system of coordinates based on r (radial) or Ѳ (rotational).
However, Mori teaches speed of a radial direction (“at the connection point between the arc and the line segment, or between the arcs having different radii of curvature,” page 8, lines 52-53; the examiner is construing the change of radius with respect to time as speed of a radial direction) and speed of a rotational direction (“tangential velocity,” page 8, line 8, para 0052; tangential velocity is construed as speed of a rotational direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mori to use Polar coordinates instead of Cartesian Coordinates because Polar coordinates are much simpler to use, in comparison to rectangular, Cartesian coordinates, in modeling a circular beam path; in Polar Coordinates, a circular path can be represented by a radial distance r and a rotational angle Ѳ, which are calculated referenced to a fixed point at a circle’s center; in contrast, Cartesian coordinates are limited to rectangular dimensions of x and y; the advantage of using Polar coordinates in a circular cut-out is that center of a circle remains a fixed point and does not move in a lateral direction, (i.e., in an x-direction) or in a longitudinal direction (i.e., in a y-direction), enabling the  use of Polar coordinates in modeling a circular cut-out.


    PNG
    media_image6.png
    413
    608
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    568
    506
    media_image7.png
    Greyscale

Regarding claim 5, Mori teaches a laser machining system (“laser processing apparatus,” page 6, line 18) comprising: a robot (“Although it can take the form of an articulated robot, here, for the sake of simplicity, the machining head 26 is moved according to an orthogonal coordinate system,” page 6, lines 37-39; thus, “articulated robot” disclosed by Mori is construed as meeting the limitation of the robot, as claimed by the Applicant) including a laser cutting head (machining head 26, fig. 1) that has a plurality of degrees of freedom of motion at least in a two-dimensional plane (“The drive by the servo motor is required to have at least an XY two-axis configuration, but in most cases, a three-axis configuration including the Z axis is used to retract the processing head away from the workpiece,” page 1, lines 30-31; thus, Mori teaches three degrees of freedom) and is configured to cut a target object into a desired cutting shape (“round hole, a long hole, a square hole, and an outer peripheral portion is described,” page 1, lines 53-54); a laser oscillation device (laser oscillator 12, fig. 1) configured to transmit laser light to the laser cutting head (“The laser oscillator 12 is a CO2 laser or a YAG laser, for example, and can output laser light of several watts to several kilowatts,” page 6, lines 23-24; as shown in fig. 1, the machining head 26 is included in the condensing optical system 16, which because it is an optical system, it would be understood that it would be “configured to transmit laser light to the cutting head” as required here by the claim) and a memory (numerical controller 30, fig. 2) configured to store a program (“NC program,” page 1, line 36, para 0005; example provided para 0008, page 3, lines 1-4); and a processor (numerical controller 30, fig. 2) configured to execute the program and control the laser machining system (“The numerical controller 30 decodes an NC sentence such as a movement instruction sentence and issues a movement instruction to the servo mechanism 32.  The servo mechanism 32 drives the scanning mechanism 18 by feedback control,” para 0043, page 6, lines 42-44); configured to (“for controlling the timing at which the acceleration section 104,” page 10, lines 49-50) perform: a starting step (acceleration section 104, fig. 3) of moving the laser cutting head along an arc- shaped path to cause laser light irradiation to move from an operation start point to a target-path-cutting start point (fig. 3, acceleration section 104 is construed as the starting step and a path from point A, which is construed as the operation start point, to point B, which is construed as the target-path-cutting start point), the operation start point being determined with reference to a base point on a coordinate plane that defines the cutting shape (“a section moving with the radius R of the arc,” page 8, line 12; the examiner is construing the base point as being the middle of the circle in fig. 3; as seen in figure 3, the radius of the arc shape for acceleration section 104 is based on the middle of the circle), the target-path-cutting start point being located along the cutting shape (fig. 3, point B is the start point for the cutting path 106); a cutting step of moving the laser cutting head to cause laser light irradiation to move (“a cutting path section 106 (here, an arc) where laser processing is performed indicated by a solid line,” page 7, lines 34-35) from the target-path-cutting start point (fig. 3, point B) to a target- path-cutting end point (fig. 4, point C, which is the end point of the cutting path 106) located along the cutting shape (figs. 3 and 4, shape is a circle); and a finishing step (deceleration section 108, fig. 4) of moving the laser cutting head along an arc- shaped path (108, fig. 4) to cause laser light irradiation (“laser processing,” para 0060) to move from the target-path cutting end point (C, fig. 4) to an operation end point (D, fig. 4) determined with reference to the base point (construed as the middle of the circle, fig. 4; “Laser processing ends at a connection point C between the cutting path section 106 and the deceleration section 108, and the processing head smoothly stops at the end point D of the deceleration section 108,” page 8, lines 11-12; deceleration section 108 is in the shape of an arc, based on fig 4; similar to fig. 3, the arc of the deceleration section 108 is based on a radius from the center of the circle as seen in fig. 4) wherein in the starting step (construed by the examiner as the acceleration section 104, fig. 3), a speed of a radial direction component of the arc-shaped path (104, fig. 3) is increased as a distance from the operation start point (A, fig. 3) increases, then, decreases as a distance from the target-path- cutting start point (B, fig. 3) decreases (Mori describes section 104 as an acceleration section in paragraph 0052 on page 8; Mori teaches acceleration as would normally be understood based on a Cartesian system of coordinates (X,Y); Applicant is claiming radial acceleration, requiring a transfer from Cartesian coordinates (X,Y) into Polar coordinates (radius, angle); in fig. 3, the radius from center of the circle to a point along the arc 104 would increase from point A to point B; the increase in the radius would be significant near the point A and then level off by the point B, such that as the laser processing head went around the cutting path 106, the change in the size of the radius would be 0 or constant; Mori describes a concern for leveling off the acceleration at point B, i.e. “if the jerk and acceleration of the tangential velocity at the starting point B or the constants for calculating them are determined, the tangential length or time required for acceleration can be calculated from a predetermined cutting speed,” page 8, lines 7-9; as a result, the increase in the radius with respect to time over the path 104 would be similar to the graphs below), and a speed of a rotational direction component of the arc-shaped path (acceleration section 104, fig. 3) is increased as a distance from the operation start point (A, fig. 3) increases and reaches a speed for a target-path-movement operation, (“the acceleration and jerk is limited to within the allowable value for each of the tangential direction and normal direction of the path with respect to the cutting path section 106,” page 7, lines 36-37; accelerating in a tangential direction until a rotational speed is reached at section 106 is construed as the claimed increase of the rotational speed or angular speed), at the target-path-cutting start point (B, fig. 3).  Mori does not explicitly disclose speed of a radial direction and speed of a rotational direction (Mori teaches using a coordinate system S1 and coordinate system S2 based on a Cartesian system of x-y coordinates, para 0052, and does not explicitly disclose using a Polar system of coordinates based on r (radial) or Ѳ (rotational).
	However, Mori teaches speed of a radial direction (“the radius of curvature is different at the contact point between the acceleration section and the cutting path section,” page 7, lines 40-41; the examiner is construing the change of radius with respect to time as speed of a radial direction) and speed of a rotational direction (“the acceleration and jerk is limited to within the allowable value for each of the tangential direction,” page 7, lines 36-37; acceleration of speed in a tangential direction is construed as speed of a rotational direction).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Mori to use Polar coordinates instead of Cartesian Coordinates because Polar coordinates are much simpler to use, in comparison to rectangular, Cartesian coordinates, in modeling a circular beam path; in Polar Coordinates, a circular path can be represented by a radial distance r and a rotational angle Ѳ, which are calculated referenced to a fixed point at a circle’s center; in contrast, Cartesian coordinates are limited to rectangular dimensions of x and y; the advantage of using Polar coordinates in a circular cut-out is that center of a circle remains a fixed point and does not move in a lateral direction, (i.e., in an x-direction) or in a longitudinal direction (i.e., in a y-direction), enabling the  use of Polar coordinates in modeling a circular cut-out.



    PNG
    media_image8.png
    353
    624
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    489
    568
    media_image9.png
    Greyscale

	Regarding claim 6, Mori teaches wherein the operation start point (point A, fig. 3) and the operation end point (point D, fig. 3) are determined individually based on a distance from the base point (as shown in figs 3 and 4, the arcs are determined based on a radius from the center of the circles and described on page 7, lines 34-35) and an angle from a base line that passes the base point (figs. 3 and 4 each show angles as 90° and -90° from an examiner-construed base line), and selectively determined to be inside (“inside the round hole,” page 12, lines 48-49 and as shown in figs. 3 and 4) or outside the cutting shape (not shown).
	Response to Argument
Applicant's arguments filed 8 October 2021 have been fully considered, but the rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herman and Strang (NPL: “Calculus Volume 3”) teach Cartesian to Polar transformations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/18/2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761